DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 25 January 2021. Claims 1-15 are pending:
Claims 11-15 have been withdrawn without traverse on 25 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2017/084478, filed 22 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1622342.2, filed 29 December 2016) under 35 U.S.C. 119 (a)-(d).

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-10, drawn to a method for monitoring operational status of a continuous chromatography) in the reply filed on 25 January 2021 is acknowledged. Applicant’s only argument was that “a search relating to the claimed invention of one group will identify any references that are material to the claimed invention of the other group”. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2021.


Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the method comprises
Claim 2 is objected to because of the following informalities:
“is indicative of an operational status of at least one column”.
Claim 4 is objected to because of the following informalities:
“the detected parameter in step a) is a load volume and/or a time of sample for each column to reach a predetermined capacity…”.
Claim 5 is objected to because of the following informalities:
“for each of the at least three columns are performed, [[and ]]the detected parameter in step a) is…”.
Claim 6 is objected to because of the following informalities:
“the detected parameter in step a) is a load volume and/or a time of sample for each column to reach a predetermined capacity…”; and
“is performed by comparing load times between columns present…”.
Claim 9 is objected to because of the following informalities:
“and replacing [[it ]]the particular column with a new column”.
Claim 10 is objected to because of the following informalities:
“the detected parameter in step a) is a target product concentration in the sample introduced…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the limitation “monitoring operational status” is not clear. It is unknown what Applicant is intending to monitor, i.e., no specific measurement or observation is identified. Please indicate what is meant by “operational status”. Claims 2-10 are also rejected due to their dependence on Claim 1.
	Similarly, regarding Claim 2, the limitation “indicative of operational status” is not clear. It is unknown what Applicant is intending to represent as “operational status”, i.e., no specific measurement or observation is identified. Please indicate what is meant by “operational status”. Claims 3-10 are also rejected due to their dependence on Claim 2.
	Similarly, regarding Claim 7, the limitation “when the operational status of a particular column indicates that action is needed” is not clear. It is unknown what Applicant is intending to compare to determine whether action is needed, i.e., no specific measurement, observation, or rubric is identified that can be used to determine the metes and bounds by which one of ordinary skill would consider “action” being needed. Please indicate what is meant by “operational status” and further, the conditions under which “action is needed”. Claims 8 and 9 are also rejected due to their dependence on Claim 7.
	Similarly, regarding Claim 8, the limitation “wherein the operational status indicates that the operational status of the particular column can be reinstated” is not clear. It is unknown what Applicant is intending to compare to determine whether the operational status meets sufficient conditions, i.e., no specific measurement, observation, or rubric is identified that can be used to determine the metes and bounds by which one of ordinary skill would consider a column to be reinstated in-place. Please indicate what is meant by “operational status” and further, the conditions under which a column would be reinstated in-place.
	Similarly, regarding Claim 9, the limitation “wherein the operational status indicates that the particular column has to be replaced” is not clear. It is unknown what Applicant is intending to compare to determine whether a column has to be replaced, i.e., no specific measurement, observation, or rubric is identified that can be used to 
Regarding Claim 7, the limitation “removing the particular column from the columns” (emphasis added) fails to properly identify which set of columns is referenced, i.e., the “at least four columns” introduced in Claim 7 or the “at least three columns” introduced in Claim 1, and therefore, renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. Claims 8 and 9 are also rejected due to their dependence on Claim 7.
Regarding Claim 7, there is insufficient antecedent basis for “the operating status” in step c2. Please amend to “the operational status”. Claims 8 and 9 are also rejected due to their dependence on Claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 13, and 14 of copending Application No. 16/474,455 in view of BANGTSSON et al. (US PGPub 2012/0091063 A1) and THORSON et al. (US PGPub 2014/0033793 A1), singly or in combination.
	Claim 1 of the pending ‘412 application is obvious over Claims 1 and 13 of copending ‘455 in view of BANGTSSON; the copending claims are directed toward methods for controlling a continuous chromatography purification under cyclic operation, with at least three columns, detecting at least one parameter indicative of a function or characteristic of the chromatography, and performing real-time trend analysis to identify deviating behavior. BANGTSSON further teaches instantly claimed steps b and c, i.e., initiating actions to eliminate or reduce deviating behavior (as explained in the subsequent prior art rejections). Dependent Claim 4 of pending ‘412 is obvious over Claim 14 of copending ‘455. All other dependent claims of pending ‘412 are obvious over Claims 1 and 13 of copending ‘455 in view of BANGTSSON and THORSON (as explained in the subsequent prior art rejections).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by BANGTSSON et al. (US PGPub 2012/0091063 A1).
Regarding Claim 1, BANGTSSON discloses a method for determining the binding capacities of a chromatography system via the real time measurements of a continuous chromatography process (i.e., a method for monitoring operational status in a continuous chromatography; p0002, p0005). As shown in FIG. 3, the chromatography system comprises more than one column 39, 47, 59 connected in series with multiple detectors 33, 45, 53, 65 for continuously monitoring a feed line and effluent from each column (i.e., at least three columns; p0033); the monitored variable is feed/effluent concentration (i.e., detecting at least one parameter indicative of a selected function in the continuous chromatography; p0045). BANGTSSON further discloses that the system is able to detect unexpected changes in real time and compensate for such changes by automatically adjusting the breakthrough and saturation switching points between columns (i.e., performing real time trend analysis of each of the at least one detected parameter to identify a deviating behavior of the selected function; initiating actions to eliminate or reduce the effect of the identified deviating behavior; p0027-0029; p0045). The method is repeated whereby a target sample is continuously purified over subsequent cycles (i.e., configured for continuous purification in a cyclic operation wherein the continuous purification is performed on a sample comprising a target product; p0032-0044).
	The limitation “whereby the performance of the continuous chromatography is maintained” is directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 2, as applied to the rejection of Claim 1, BANGTSSON further discloses that the breakthrough or saturation point levels are monitored for each column in the chromatography system so that a control system of the chromatography system can next determine how to proceed, e.g., redirecting column effluent or initiating column washes (i.e., wherein the selected function in the continuous chromatography is indicative of operational status of at least one column; p0028; p0029).
	Regarding Claim 3, as applied to the rejection of Claim 2, BANGTSSON further discloses that the breakthrough or saturation point levels are monitored for each column in the chromatography system (i.e., wherein the selected function in the continuous chromatography is column capacity; step a) is performed for each column in the continuous chromatography; p0028; p0029).
	Regarding Claim 4, as applied to the rejection of Claim 3, BANGTSSON further discloses that the breakthrough or saturation point levels are monitored for each column in the chromatography system (i.e., wherein the detected parameter in step a) is load volume and/or time of sample for each column to [reach] a predetermined capacity; p0028; p0029). Further, BANGTSSON discloses the chromatography system monitors these parameters in real time and continuously for several cycles (i.e., the trend analysis in step b) is performed over time; p0027-0029; p0032-0045).
	Regarding Claim 5, as applied to the rejection of Claim 3, BANGTSSON further discloses the chromatography system practices the disclosed method over multiple continuous cycles (i.e., wherein multiple cycles for each of the at least three columns are performed; p0044). Further, the loaded amounts of target molecule on each column is measured and calculated over each cycle to carefully monitor any potential propagating issues (i.e., the detected parameter in step a) is related to cyclic performance; the trend analysis in step b) is performed based on cycle number; p0057).
	Regarding Claim 6, as applied to the rejection of Claim 3, BANGTSSON further discloses that the breakthrough or saturation point levels are monitored for each column in the chromatography system (i.e., wherein the detected parameter in step a) is load volume and/or time of sample for each column to [reach] a predetermined capacity; p0028; p0029). Further, BANGTSSON discloses the chromatography system monitors these parameters in real time and continuously for several cycles; and, as shown in FIG. 6, the recorded signals at each detector are compared (i.e., the trend analysis in step b) is performed by comparing load time[s] between columns present in the continuous chromatography; p0027-0029; p0032-0045).
	Regarding Claim 7, as applied to the rejection of Claim 2, BANGTSSON discloses a method for monitoring the operational status of a continuous chromatography system configured to operate with at least three columns. BANGTSSON further provides an embodiment wherein four columns 107, 109, 111, 113 are utilized (i.e., wherein the continuous chromatography comprises at least four columns; FIG. 5; p0048). As referenced earlier, BANGTSSON further discloses the chromatography system continuously monitors certain parameters, e.g., breakthrough and saturation points, for each column and detects any unexpected changes such that variations in feed or effluent concentrations can be compensated for by adjusting changes in feed concentration/mass (i.e., when the operational status of a particular column indicates that action is needed to maintain performance of the continuous chromatography; p0045). Such steps include bypassing columns (e.g., by redirecting flow) that have exceeded these parameters and subjecting them to column wash steps for eventual addition back to the chromatography cycle (i.e., removing the particular column from the columns used by the continuous chromatography for continuous purification; performing actions to reinstate the operating status of the particular column; p0028, p0031).
	Regarding Claim 8, as applied to the rejection of Claim 7, BANGTSSON further discloses column wash steps (i.e., the action performed in step c2) comprises running a conditioning process of the particular column; p0028, p0031). BANGTSSON further discloses column equilibration (i.e., a conditioning process) for each column in the chromatography system in each cycle (p0049).
	Regarding Claim 10, as applied to the rejection of Claim 1, BANGTSSON further discloses the monitored variable is feed/effluent concentration (i.e., the detected parameter in step a) is target product concentration in sample introduced in each column of the continuous chromatography; p0045). BANGTSSON further discloses an embodiment where UV detectors are utilized to monitor the absorbance of MAb feed and effluent (i.e., MAb concentration) in the columns (p0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANGTSSON or, in the alternative, over BANGTSSON in view of THORSON et al. (US PGPub 2014/0033793 A1).
	Regarding Claim 9, as applied to the rejection of Claim 7, BANGTSSON discloses a method for monitoring the operational status of a continuous chromatography system configured to operate with at least four columns. BANGTSSON is deficient in disclosing that when the operational status indicates a particular column has to be replaced, the action performed in step c2) comprises removing the particular column from the continuous chromatography and replacing with a new column.
	However, BANGTSSON does disclose column wash steps (p0028, p0031). While BANGTSSON does not explicitly disclose column replacement, one of ordinary skill in the art at the time of the filing of the invention would find such a step to be obvious and the next logical step if a column wash step does not remedy the performance issues of the column. The replacement of a faulty or failing element in a system is an obvious step if such an element cannot be repaired or refurbished to original working conditions.
	Alternatively, THORSON discloses methods for maintaining the quality of a chromatography system (abstract). THORSON discloses that when a column efficiency is determined to be too low, the column can be replaced with a new “good” column (p0158). Advantageously, this column exchange would address any deficiently-performing columns and thereby increase the effectiveness of a chromatography system. Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to remove a particular column and replaced with a new column if the particular column was indicated to require replacement as taught by THORSON in the method for monitoring the operational status of a chromatography system taught by BANGTSSON.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777